DETAILED ACTION
	This action is in response to the amendment filed 11/11/2020. Currently, claims 1-14, 16, 18, 19 and 22-25 are pending in the application. Claims 10 and 11 are withdrawn and not examined at this point. Claims 15, 17, 20 and 21 are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendment to the specification is sufficient to overcome the previous objection to claim 1. Applicant’s amendment to the specification is sufficient to overcome the previous objection to claim 16. Applicant’s amendment to the specification is sufficient to overcome the previous objection to claim 1. Applicant’s amendment to the specification is sufficient to overcome the previous objection to claim 23.
Applicant’s amendment to claim 16 is sufficient to overcome the previous rejection of claims 16 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that Gold does not teach a first fastening element of the medical securing unit configured to correspond to a second fastening element of the medical imaging accessory unit, wherein the medical imaging accessory unit comprises a magnetic resonance coil unit, an electrocardiogram (EKG) unit, and/or an infusion unit, the examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, Gold teaches a first fastening element (male connector of buckle 25) of the medical securing unit (removably attachable spinal backboard retractable strap device 5) that is capable of
Applicant further argues that Gold does not teach the belt stowing element of the at least one medical securing unit disposed entirely within the channel or above the channel. In response, the examiner acknowledges that Gold does not explicitly teach the belt stowing element of the at least one medical securing unit being disposed entirely within the channel or above the channel. However, Gold teaches in [0050] that “the squeeze plates 35, 40 can be slidably mounted in any effective manner.” Thus, it is clear that the position of the squeeze plates 35, 40 shown in Figure 4 can be inverted such that the belt stowing unit (housing 10) of at least one medical securing unit (removably attachable spinal backboard retractable strap device 5) is disposed entirely above the channel (“opening in the spinal backboard;” see [0043]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the belt stowing element of at least one medical securing unit of Gold to be disposed entirely above the channel because this orientation is known to be an alternate orientation in which the belt stowing element can be secured, which makes the at least one fastening element less accessible to a patient being restrained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the at least one medical securing unit is supported by the channel in a movable manner such that the at least one medical securing unit is movable along a longitudinal extension of the table within the channel while the at least one medical securing unit is secured to the table) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claims 1, 16, 18, 19, 23 and 25 are objected to because of the following informalities:  claims 1, 16, 18, 19, 23 and 25 recite a “medical imaging accessory unit,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “a first fastening element” and “a second fastening element,” which are claim limitations lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.   Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim 16 recites “a first fastening element” and “a second fastening element,” which are claim limitations lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.   Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the belt stowing element” in line 11 should be amended to recite ---the belt stowing unit---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 recites the belt stowing element being disposed “entirely” “above the channel,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “at least one medical securing unit” in lined 11-12 should be amended to recite ---the at least one medical securing unit---.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the belt stowing element” in lines 11-12 should be amended to recite ---the belt stowing unit---.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  claim 23 recites the belt stowing element being disposed “entirely” “above the channel,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “at least one fastening element.” It is unclear with this “at least one fastening element” includes, or is distinct from, the “first fastening element” recited in claim 1 (upon which claim 14 depends).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 2009/0173354) in view of Bauer (US 2014/0250708).
In regards to claim 1, Gold teaches in Figures 1 and 2 at least one securing belt element (strap 20); and a belt stowing unit (housing 10). Gold teaches in Figure 1 a housing unit (slot opening to housing 10, through which belt 20 is positioned) comprising: a recess (as defined in the annotated copy of Figure 1 provided note: the medical imaging accessory unit is not positively recited in claim 1).

    PNG
    media_image1.png
    741
    522
    media_image1.png
    Greyscale

Gold does not teach at least one marking arranged on an outer face of the housing unit, the at least one marking element indicating an available belt length of the securing belt element with a textual indicator.
However, Bauer teaches in Figures 1A and 1B, [0106] and [0107] an analogous device with at least one marking (display 145) arranged on an outer face (as shown in 
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the housing unit of Gold to include at least one marking arranged on an outer face of the housing unit, the at least one marking element indicating an available belt length of the securing belt element with a textual indicator as taught by Bauer because this element is known to enable the device to additionally be utilized to measure and record relevant patient size information.
In regards to claim 2, Gold and Bauer teach the apparatus of claim 1. Gold teaches in Figures 1 and 2 that the at least one securing belt element (20) has two opposing end regions in the longitudinal extension of the at least one securing belt element (20) and one of the end regions of the at least one securing belt element (20) is disposed within (as shown in Figure 2) the belt stowing unit (10).
In regards to claim 3, Gold and Bauer teach the apparatus of claim 1. Gold teaches in the abstract that the belt stowing unit (housing 10) comprises a belt retraction unit (“spring loaded retracting mechanism”).
In regards to claim 4, Gold and Bauer teach the apparatus of claims 1 and 3. Gold teaches in Figures 1 and 2 that the belt stowing unit (housing 10) has a housing unit (inasmuch as it is comprised of a housing) and the belt retraction unit (spring 
In regards to claim 5, Gold and Bauer teach the apparatus of claims 1 and 3. Gold teaches in [0041] that the belt retraction unit (30) has at least one retraction element configured to generate a torque (“the torque is provided with a spring retainer containing a spiral spring”).
In regards to claim 6, Gold and Bauer teach the apparatus of claims 1, 3 and 5. Gold teaches in [0041] that the at least one retraction element comprises a spring element (“the torque is provided with a spring retainer containing a spiral spring”).
In regards to claim 7, Gold and Bauer teach the apparatus of claims 1 and 3. Gold teaches in Figures 1 and 2 that the belt retraction unit (30) has at least one cylindrical rolling body (taught in [0041] to comprise a spool).
In regards to claim 8, Gold and Bauer teach the apparatus of claims 1, 3 and 7. Gold teaches in [0041] that the cylindrical rolling body (“spring retainer”) has at least one internal hollow space (inasmuch as it is taught to contain a spiral spring and therefore, must have a hollow space in which the spiral spring is positioned) and the at least one retraction element (“the torque is provided with a spring retainer containing a spiral spring”) is disposed within the at least one hollow space (of the spring retainer).
In regards to claim 9, Gold and Bauer teach the apparatus of claims 1, 3 and 5. Gold teaches in Figure 2 and [0041] that the at least one retraction element (“the torque is provided with a spring retainer containing a spiral spring”) has a first end region opposing a second end region (inasmuch as a spiral spring has two opposing end regions) along a longitudinal extension of the at least one retraction element (“the 
In regards to claim 12, Gold and Bauer teach the apparatus of claims 1 and 3. Gold teaches in the abstract that the belt stowing unit (housing 10; which contains the belt and therefore, must contain the locking mechanism) has at least one locking element (“locking mechanism”) by which a retraction position of the belt retraction unit is locked (taught to lock the strap in an extended position).
In regards to claim 14, Gold and Bauer teach the apparatus of claim 1. Gold teaches in Figures 1 and 2 at least one fastening element (buckle 25).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 2009/0173354), in view of Bauer (US 2014/0250708) and further  in view of Bradley et al. (US 9,016,608).
In regards to claim 13, Gold and Bauer teach the apparatus of claims 1, 3 and 12. Gold and Bauer do not teach that the belt stowing unit has an actuating element, with a locking position of the at least one locking element being set as a function of an 
However, Bradley et al. teaches in Figure 1, the abstract, column 3, lines 8-11 and column 4, lines 49-58 an analogous device in which the belt stowing unit (retractor 10) has an actuating element (user-actuatable lever 28), with a locking position of the at least one locking element (“locking structure”) being set as a function of an actuation position (abstract teaches that the user-actuatable lever disengages the locking structure when actuated) of the actuating element (user-actuatable lever 28) relative to a housing unit (shown in Figure 1) of the belt stowing unit (10).
It would have been obvious to one having ordinary skill before the effective filing of the invention to modify the belt stowing unit of Gold as modified by Bauer such that the belt stowing unit has an actuating element, with a locking position of the at least one locking element being set as a function of an actuation position of the actuating element relative to a housing unit of the belt stowing unit as taught by Bradley et al. because this element is known to a single, convenient mechanism for controlling locking and release of the belt element.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 2009/0173354) in view of Reese et al. (US 2012/0298119).
In regards to claim 16, Gold teaches in Figures 1 and 2, [021-0022] and the abstract at least one medical securing unit (20, male connector of buckle 25, 30) to secure the position of a patient ([0027] teaches that strap 20 is “for securing a patient 
Gold does not teach wherein the medical imaging accessory unit comprises a magnetic resonance coil unit, an electrocardiogram (EKG) unit, and/or an infusion unit.
However, Reese et al. teaches in [0061], [0070] an analogous restraint device with a medical imaging accessory unit comprising a magnetic resonance coil unit, an electrocardiogram (EKG) unit (EKG sensors), an infusion unit, or any combination thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the device of Gold to include a medical imaging accessory unit that comprises an electrocardiogram (EKG) unit as taught by Reese et 
In regards to claim 18, Gold and Reese et al. teach the apparatus of claim 16. Gold teaches in Figures 1 and 2 a housing unit (housing 10) that contains the at least one medical securing unit (20, male connector of buckle 25, 30).

Claims 19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 2009/0173354).
In regards to claim 19, Gold teaches in Figures 1-4, [0041] and [0043] at least one medical securing unit (removably attachable spinal backboard retractable strap device 5) to secure a position of a patient, a medical imaging accessory unit, or a patient and the medical imaging accessory unit (the abstract, [0036] and [0054] teach that the strap 20 provides a secure fit around the patient; therefore, the strap 20 is capable of providing a secure fit around a patient, a medical imaging accessory unit, or a patient and the medical imaging accessory unit), the at least one medical securing unit (5) comprising at least one securing belt element (strap 20) and a belt stowing unit (housing 10); and a table (spinal backboard; can be considered a “table” inasmuch as the spinal backboard resembles a table and has a plane surface; https://www.merriam-webster.com/dictionary/table) configured to support the patient (inasmuch as the spinal backboard is capable of supporting a patient; the abstract teaches the spinal backboard being used for transporting patients), the table (spinal backboard) having at least one fastening element (“opening in the spinal backboard” through which the pair of parallel squeeze plates 40, 45 are positioned, as shown in Figures 3 and 4; see also [0043]) movably, secured and supported within the openings of the spinal backboard), wherein the at least one fastening element (“opening in the spinal backboard” through which the pair of parallel squeeze plates 40, 45 are positioned, as shown in Figures 3 and 4; see also [0043]) has (inasmuch as it is configured as) a channel (“opening in the spinal backboard;” see [0043]), and wherein the channel (“opening in the spinal backboard;” see [0043]) is configured to support (by bearing the weight of and withstanding the pressure applied by the removably attachable spinal backboard retractable strap device 5; https://www.dictionary.com/browse/support; [0043] teaches “squeeze plates 40, 45 [of removably attachable spinal backboard retractable strap device 5] will move outwardly under the pressure from the coil spring 55, engaging the inside walls of the opening in the spinal backboard”) the at least one medical securing unit (removably attachable spinal backboard retractable strap device 5) in a movable manner (the removably attachable spinal backboard retractable strap device 5 is taught in [0043] to be removably, and therefore movably, secured and supported within the openings of the spinal backboard) such that the at least one medical securing unit (removably attachable spinal backboard retractable strap device 5) is movable along a longitudinal extension (as shown in Figure 4 and taught in [0043], compression of coil spring 55 moves the squeeze plates, 40, 45 (which are part of removably attachable spinal backboard retractable strap device 5) toward each other 
Gold does not explicitly teach that the belt stowing element of at least one medical securing unit disposed entirely within the channel or above the channel.
However, Gold teaches in [0050] that “the squeeze plates 35, 40 can be slidably mounted in any effective manner.” Thus, it is clear that the position of the squeeze plates 35, 40 shown in Figure 4 can be inverted such that the belt stowing unit (housing 10) of at least one medical securing unit (removably attachable spinal backboard retractable strap device 5) is disposed entirely above the channel (“opening in the spinal backboard;” see [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the belt stowing element of at least one medical securing unit of Gold to be disposed entirely above the channel because this orientation is known to be an alternate orientation in which the belt stowing element can be secured, which makes the at least one fastening element less accessible to a patient being restrained.
In regards to claim 22, Gold teaches the apparatus of claim 19. Gold teaches in Figures 3 and 4 that the table (spinal backboard) comprises (attached to and therefore, including/comprising) the at least one medical securing unit (removably attachable spinal backboard retractable strap device 5).
In regards to claims 23 and 25, Gold teaches in Figures 1-4, [0041], [0043] and the abstract a patient support apparatus comprising a table (spinal backboard; can be considered a “table” inasmuch as the spinal backboard resembles a table and has a  (strap 20 is capable of surrounding a patient and securing the patient in position), a medical imaging accessory unit on the table, or both the patient and the medical imaging accessory unit (the abstract, [0036] and [0054] teach that the strap 20 provides a secure fit around the patient; therefore, the strap 20 is capable of providing a secure fit around a patient, a medical imaging accessory unit, or a patient and the medical imaging accessory unit), the at least one medical securing unit (5) comprising (as explicitly taught in [0041]) at least one securing belt element (20) and a belt stowing unit (housing 10), wherein the table (spinal backboard) has at least one fastening element (“opening in the spinal backboard” through which the pair of parallel squeeze plates 40, 45 are positioned, as shown in Figures 3 and 4; see also [0043]) configured to support the at least one medical securing unit (removably attachable spinal backboard retractable strap device 5) in a movable manner (the removably attachable spinal backboard retractable strap device 5 is taught in [0043] to be removably, and therefore movably, secured and supported within the openings of the spinal backboard), wherein the at least one fastening element (“opening in the spinal backboard” through which the pair of parallel squeeze plates 40, 45 are positioned, as shown in Figures 3 and 4; see also [0043]) has (inasmuch as it is configured as) a channel (“opening in the spinal backboard;” see [0043]), and wherein the channel (“opening in the spinal backboard;” see [0043]) is configured to support (by bearing the weight of and withstanding the pressure applied movably, secured and supported within the openings of the spinal backboard) from beneath (Figure 4 teaches the opening in the spinal backboard being positioned beneath squeeze plates 40, 45 of the removably attachable spinal backboard retractable strap device 5) the at least one medical securing unit (removably attachable spinal backboard retractable strap device 5); wherein the medical imaging accessory unit (note: “medical accessory unit” is not required by claim 23) comprises a housing unit that contains the at least one medical securing unit.
Gold does not explicitly teach that the belt stowing element of at least one medical securing unit disposed entirely within the channel or above the channel.
However, Gold teaches in [0050] that “the squeeze plates 35, 40 can be slidably mounted in any effective manner.” Thus, it is clear that the position of the squeeze plates 35, 40 shown in Figure 4 can be inverted such that the belt stowing unit (housing 10) of at least one medical securing unit (removably attachable spinal backboard 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the belt stowing element of at least one medical securing unit of Gold to be disposed entirely above the channel because this orientation is known to be an alternate orientation in which the belt stowing element can be secured, which makes the at least one fastening element less accessible to a patient being restrained.
In regards to claim 24, Gold teaches the apparatus of claim 23. Gold teaches in Figures 3 and 4 that the table (spinal backboard; can be considered a “table” inasmuch as the spinal backboard resembles a table and has a plane surface; https://www.merriam-webster.com/dictionary/table) comprises (is attached to and therefore, includes/comprises) the at least one medical securing unit (removably attachable spinal backboard retractable strap device 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weiss et al. (US 4,122,587)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/24/2021